DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.
 
Claim Status
Claims 1, 4-17, and 22 are pending. 
Claims 18-21 was previously cancelled and claims 2 and 3 are canceled.
Claim 1 is currently amended.
Claim 22 is newly added.
Claims 1, 4-17, and 22 have been examined.
Claims 1, 4-17, and 22 are rejected.
Priority
	Priority to 371 PCT/EP2019/052171 filed on 01/30/2019, which claims priority to European patent application 18154582.3 filed on 02/01/2018 is acknowledged.

Withdrawn and New Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Response to Applicant’s Arguments
The rejection of claims 2 and 3 under 35 U.S.C. 103 as being unpatentable over Lemoine et al. (French Patent 2946253 A1, Published 12/10/2010) in view of Yarosh (US Patent 6479533 B1, Published 11/12/2002) is moot since the claims are cancelled.
The rejection of claims 1, 4-6, and 10-17 under 35 U.S.C. 103 as being unpatentable over Lemoine et al. (French Patent 2946253 A1, Published 12/10/2010) in view of Yarosh (US Patent 6479533 B1, Published 11/12/2002) is withdrawn in view of the amendments.
The rejection of claims 7-9 under 35 U.S.C. 103 as being unpatentable over Lemoine et al. (French Patent 2946253 A1, Published 12/10/2010) in view of Yarosh (US Patent 6479533 B1, Published 11/12/2002) as applied to claims 1-6, 10-19, and 21  above, and further in view of Koverech (US Patent Application Publication 2011/0217252 A1, Published 09/08/2011) is withdrawn in view of the amendments.

This is a new ground of rejection necessitated by the amendments to the claims.
Claims 1, 4-6, 13-17, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemoine et al. (French Patent 2946253 A1, Published 12/10/2010) in view of Yarosh (US Patent 6479533 B1, Published 11/12/2002), Jekler et al. (UVB Phototherapy of atopic dermatitis, Published 1988) and Bissett et al. (Photoprotective effect of superoxide-scavenging antioxidants against ultraviolet radiation-induced chronic skin damage in the hairless mouse, Published 04/01/1990).
The claims are further directed to a method of treating photodynamic therapy (PDT) side effects comprising administering a first composition prior to PDT and second composition is administered 1min to 1 hour after PDT. 
Lemoine et al. teach a cosmetic kit comprising (abstract) a first anhydrous composition comprising vitamin C and second serum composition comprising tocopherol (vitamin E, anti-free radical agent), isopropyl lauryl sarcosinate (surfactant) (page 47, Example 1, page 29, lines 17-21, and page 34, lines 31-32). A method of treating oxidative stress and/or treating the effect of sun exposure and/or aging  of the skin comprising applying to the skin the kit (prior art claims 16 and 17). Additional ingredients can be added such as anti-flammatory agents (page 39, lines 13-29). Vitamin C is defined by instant specification as an anti-inflammatory agent and anti-free radical agent is the same as oxy-radical scavenger.
Lemoine et al. lacks a teaching wherein the kit is used to treat photodynamic therapy side effects. Lemoine et al. also lacks a teaching wherein a composition is applied before PDT and a composition is applied after PDT.
Yarosh teach photodynamic therapy (PDT) causes oxidative stress (column 4, lines 3-9).
Jekler et al. teach atopic dermatitis was treated with UVB phototherapy (abstract).
Bissett et al. teach topical application of alpha-tocopherol, ascorbic acid, propyl gallate, or Trolox prior to UVB radiation exposure reduced significantly the severity of skin damage such as photoaging (abstract).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to apply the kit of Lemoine et al. before PDT and after PDT to reduce effects of photoaging and to treat the effects oxidative stress caused by PDT, respectively, and have a reasonable expectation of success. One would have been motivated to do so since Lemoine et al. teach the kit is useful in reducing the effects of photoaging and treating oxidative stress associated conditions. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to apply the kit of Lemoine et al. 1 min to 1hour and/or 1 day after PDT and after PDT and have a reasonable expectation of success. One would have been motivated to do so in order to start treatment and reduce the effects of oxidative stress caused by the PDT. The exactly timing would be arrived at through routine optimization of the treatment regimen. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With regard to the limitation “wherein the first pharmaceutical composition is administered before the PDT to limit inflammation and pain during light irradiation”, this limitation would be inherent to the composition of Lemoine et al. Vitamin C, which is present in the kit of Lemoin et al., is defined instantly as both an analgesic and anti-inflammatory agent. 
 With regard to the limitation “the second pharmaceutical composition is administered after to limit recurrent inflammation and pigmentation”, this limitation would be inherent to the composition of Lemoine et al. Vitamin C, which is present in the kit of Lemoin et al., is defined instantly as both an anti-inflammatory and anti-pigmentation agent.
Therefore, the instant claims are rendered obvious by the teachings of the prior art.

This is a new ground of rejection necessitated by the amendments to the claims.
Claims 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemoine et al. (French Patent 2946253 A1, Published 12/10/2010) in view of Yarosh (US Patent 6479533 B1, Published 11/12/2002), Jekler et al. (UVB Phototherapy of atopic dermatitis, Published 1988) and Bissett et al. (Photoprotective effect of superoxide-scavenging antioxidants against ultraviolet radiation-induced chronic skin damage in the hairless mouse, Published 04/01/1990) as applied to claims 1, 4-6, 10-17, and 22  above, and further in view of Koverech (US Patent Application Publication 2011/0217252 A1, Published 09/08/2011).
The claims are further directed to a method wherein one of the compositions comprises bisabolol, quercetin and/or rutin. 
The teachings of Lemoine et al. and Yarosh are discussed above.
Lemoine et al. lacks a teaching wherein at least one of the compositions of the kit comprises bisabolol, quercetin and/or rutin.
Koverech teach anti-inflammatory compounds which include, but are not limited to, rosmarinic acid, glycyrrizinate derivatives, alpha bisabolol, azulene and derivatives thereof, asiaticoside, sericoside, ruscogenin, escin, escolin, quercetin, rutin, betulinic acid and derivatives thereof, catechin and derivatives thereof (paragraph 0026).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add bisabolol, quercetin and/or rutin and have a reasonable expectation of success. One would have been motivated to so since Lemoine et al. teach additional anti-inflammatory agents can be added to the kit. Therefore, the instant claims are rendered obvious by the teachings of the prior art.
Therefore, the instant claims are rendered obvious by the teachings of the prior art.

New Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


This is a new ground of rejection necessitated by the amendments to the claims.
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites “wherein the second pharmaceutical composition is administered once a or twice a day for a period of about 1 day to about 15 days following the day of the light irradiation”. Claim 22, depends from claim 1, which recites “wherein the period between the end of light irradiation of the PDT and the topical administration of the second pharmaceutical composition is about 1 min to about 1 hour”. The two limitations appear to contradict each other. It is not clear if claim 22 is an attempt to broaden the time which the second pharmaceutical composition is applied after PDT or if this an additional application of the second pharmaceutical composition. If it is the former, the claim is indefinite for broadening a narrow claim. If it is the latter, the claim should be appropriately amended to make it clear, for example “wherein the second pharmaceutical is further administered once or twice a day …”. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/               Primary Examiner, Art Unit 1617